--------------------------------------------------------------------------------

EXHIBIT 10.24
 
FIRST AMENDMENT TO LOAN AGREEMENT
 
This FIRST AMENDMENT TO LOAN AGREEMENT, dated October 31, 2011 (this "First
Amendment"), to the Loan Agreement, dated as of November 1, 2008 (the "Original
Agreement" and, as amended, the "Agreement"), between the PINELLAS COUNTY
INDUSTRIAL DEVELOPMENT AUTHORITY (D/B/A/ the PINELLAS COUNTY ECONOMIC
DEVELOPMENT AUTHORITY) (the "Issuer"), a public body corporate and politic of
the State of Florida (the "State"), and BOVIE MEDICAL CORPORATION (the
"Company"), a Delaware for-profit corporation.
 
W I T N E S S E T H:
 
1.             The Issuer has previously issued $4,000,000 in original aggregate
principal amount of its Industrial Development Revenue Bonds (Bovie Medical
Corporation Project), Series 2008 (the "Bonds"), pursuant to an Indenture of
Trust dated as of November 1, 2008 (the "Original Indenture"), between the
Issuer and The Bank of New York Mellon Trust Company, N.A., as trustee (the
"Trustee"), as amended and restated in its entirety by the Amended and Restated
Indenture of Trust, dated October 31, 2011 (the Original Indenture, as so
amended and restated, the "Indenture").
 
2.             Pursuant to the Original Agreement the Issuer loaned the proceeds
of the Bonds to the Company for the purposes stated therein.
 
3.             The Issuer and the Company propose to amend the Original
Agreement in conjunction with the remarketing of all of the Bonds bearing
interest at the Bank Rate (as defined in the Indenture), and Section 12.11 of
the Original Agreement arid Section 8.4 of the Indenture permit such amendment
with the consent of the Credit Issuer, if any, and the consent of the Holders
(as defined in the Indenture) of a majority in aggregate principal amount of the
Bonds at the time Outstanding (as defined in the Indenture).
 
4.             PNC Bank, National Association (the "Bank"), as purchaser of all
of the Bonds Outstanding has consented to the amendment of the Original
Agreement with this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01      Incorporation of Certain Definitions. All capitalized terms
and words used in this First Amendment and not otherwise defined, amended or
modified herein shall have the meanings set forth in ARTICLE I of the Indenture
unless the context or use clearly indicates another or different meaning or
intent. In addition, the terms defined in the recitals hereof shall have the
meanings assigned to them therein.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS AND WARRANTIES
 
Section 2.01      Representations, Covenants and Warranties of the Issuer. Each
of the representations and warranties of the Issuer contained in the Original
Agreement is true, accurate and complete as of the date of this First Amendment
as if made on and as of the date hereof.
 
Section 2.02     Representations, Covenants and Warranties of the Company.Each
of the representations and warranties of the Company contained in the Original
Agreement is true, accurate and complete as of the date of this First Amendment
as if made on and as of the date hereof.
 
Section 2.03      Tax-Exempt Status of the Bonds. The Company hereby represents,
warrants and agrees that the Tax Regulatory Agreement and Non-Arbitrage
Certificate executed and delivered by the Company concurrently herewith is true,
accurate and complete in all material respects as of the date on which each were
executed
and delivered.
 
ARTICLE III
 
AMENDMENTS
 
Section 3.01       Amendments to the Agreement. The terms of the Original
Agreement are hereby amended in the following respects:
 
A.    All references to "Indenture" shall mean the Amended and Restated
Indenture of Trust, dated October 31, 2011, between the Issuer and the Trustee.
 
B.     The definition of "Bond Documents" in Section 1.01 is hereby amended and
restated in its entirety to read as follows:
 
"Bond Documents" means, collectively, the Bonds, this Agreement, the Mortgage,
the Note, the Indenture, the Credit Facility, if any, the Reimbursement
Agreement, if any, the Bank Mode Credit Agreement, if any, the Remarketing
Agreement, if any, and the Official Statement, if any.
 
C.     Section 5.2(a) is hereby amended in its entirety to read as follows:
 
(a)      The Company shall pay or cause to be paid to the Trustee in immediately
available funds for the account of the Issuer for deposit into the Bond Fund on
or before any Interest Payment Date for the Bonds or any other date that any
payment of interest, premium, if any, or principal is required to be made in
respect of the Bonds pursuant to the Indenture, until the principal of, premium,
if any, and interest on the Bonds shall have been fully paid or provision for
the payment thereof shall have been made in accordance with the Indenture, a sum
which, together with any Eligible Funds available for such payment in the Bond
Fund, will enable the Trustee to pay the amount payable on such date as
principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture; provided, however, that the obligation of the Company to make any
payment hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by the Credit Issuer, if any, under the Credit
Facility, if any or by the Bank, if any, under the Bank Mode Credit Agreement,
if any.
 
 
2

--------------------------------------------------------------------------------

 
 
It is understood and agreed that the Note and all payments payable by the
Company under this subsection are assigned by the Issuer to the Trustee for the
benefit of the Holders. The Company assents to such assignment. The Issuer
hereby directs the Company and the Company hereby agrees to pay to the Trustee
at the corporate trust office of the Trustee all payments payable by the Company
pursuant to the Note and this subsection.
 
D.     Section 5.6 is hereby amended in its entirety to read as follows:
 
Section 5.6       Credit Facility and Alternate Credit Facility. The Company
shall provide for the payment of amounts payable pursuant to Sections 5.2(a) and
(d) herein, by the delivery to the Trustee on the Issue Date of the Original
Credit Facility. The Company shall be entitled to terminate the Credit Facility
under certain circumstances as provided therein and in the Indenture and shall
be entitled to provide an Alternate Credit Facility under certain circumstances
as provided in the Indenture.
 
Notwithstanding the forgoing, while the Bonds are in the Bank Rate Period, the
Company shall not be required to provide a Credit Facility or Alternate Credit
Facility.
 
E.      Section 6.2 is hereby amended in its entirety to read as follows:
 
Section 6.2       Taxes and Other Charges. The Company will promptly pay and
discharge or cause to be promptly paid and discharged, as the same become due,
all taxes, assessments, governmental charges or levies and all utility and other
charges incurred in the operation, maintenance, use, occupancy and upkeep of the
Project imposed upon it or in respect of the Project before the same shall
become in default, as well as all lawful claims which, if unpaid, might become a
lien or charge upon such property and assets or any part thereof, except such
that are contested in good faith by the Company for which the Company has
maintained adequate reserves satisfactory to the Bank, while the Bonds are in
the Bank Rate Period, or, while the Bonds are in an Interest Period other than
the Bank Rate Period, the Credit Issuer, or in the absence of any Credit Issuer,
satisfactory to the Issuer and the Trustee.
 
F.      Section 7.3 is hereby amended in its entirety to read as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
Section 8.12       Maintenance of Corporate Existence. So long as the Bonds are
in the Bank Rate Period or during such time as a Credit Facility is in effect,
the Company agrees that it will maintain its corporate existence, will not
dissolve or otherwise dispose of all or substantially all of its assets and will
not consolidate with or merge into another Person or permit one or more other
Persons to consolidate with or merge into it, except either with the consent of
the Bank, during the Bank Rate Period, or the Credit Issuer, as applicable, or
as provided in the Reimbursement Agreement, if any; if the Bonds are not in the
Bank Rate Period and a Credit Facility is not in effect, the Company agrees that
it will continue to be a limited liability company either organized under the
laws of or duly qualified to do business as a foreign corporation in the State,
will maintain its corporate existence, will not dissolve or otherwise dispose of
all or substantially all of its assets and will not consolidate with or merge
into another Person or permit one or more Persons to consolidate with or merge
into it; provided, that the Company may, without violating the foregoing,
consolidate with or merge into another Person, or permit one or more Persons to
consolidate with or merge into it, or transfer all or substantially all of its
assets to another such Person (and thereafter dissolve or not dissolve, as the
Company may elect) if the Person surviving such merger or resulting from such
consolidation, or the Person to which all or substantially all of the assets of
the Company are transferred, as the case may be:
 

 
1) 
is a corporation, limited liability company or other business entity organized
under the laws of the United States of America, or any state, district or
territory thereof, and qualified to do business in the State;

 

 
2) 
shall expressly in writing assume all of the obligations of the Company
contained in this Agreement;

 

 
3) 
has a consolidated tangible net worth (after giving effect to such
consolidation, merger or transfer) of not less than the consolidated tangible
net worth of the Company and its consolidated subsidiaries immediately prior to
such consolidation, merger or transfer; and

 

 
4) 
provided that no Event of Default has occurred and is continuing hereunder.

 
The term "consolidated tangible net worth," as used in this Section, shall mean
the difference obtained by subtracting total consolidated liabilities (not
including as a liability any capital or surplus item) from total consolidated
tangible assets of the Company and all of its consolidated subsidiaries,
computed in accordance with generally accepted accounting principles. Prior to
any such consolidation, merger or transfer the Trustee shall be furnished a
certificate from the chief financial officer of the Company or his/her deputy
stating that in the opinion of such officer none of the covenants in this
Agreement will be violated as a result of said consolidation, merger or
transfer.
 
G.     Section 9.3 is hereby amended in its entirety to read as follows:
 
Section 9.3      Assignment of Agreement by the Company or Lease or Sale of
Project. With the prior written consent of the Issuer, the Trustee, the Bank, if
any, and the Credit Issuer, if any, (a) all or a portion of the rights, duties
and obligations of the Company under this Agreement may be assigned by the
Company and (b) the Project may be leased or sold as a whole or in part by the
Company. Upon the assignment of all of the Company's rights, duties and
obligations under this Agreement or the lease or sale of the Project as a whole,
the Trustee may execute a release of the Company from its obligations hereunder
and under the Note and all references to the "Company" in this Agreement, the
Note, the Indenture and the Bonds shall mean the assignee, lessee or purchaser
if (i) such assignee, lessee or purchaser assumes the Company's obligations
hereunder and under the Note in writing, (ii) the release of the Company from
its obligations hereunder and under the Note will not cause interest on the
Bonds to be includable in the gross income of the Holders thereof for purposes
of federal income taxation, and (iii) while the Bonds are in the Bank Rate
Period, the Bank consents in writing to such release, or during any other
Interest Period, the Credit Issuer consents in writing to such release (or if no
Credit Facility is in effect at the time of such assignment, lease or sale, the
Holders of a majority in aggregate principal amount of the Bonds then
Outstanding consent in writing to such release). Prior to any assignment, lease
or sale pursuant to this Section, the Company shall have caused to be delivered
to the Issuer, the Trustee, the Bank, if any, and the Credit Issuer, if any, an
opinion of Bond Counsel, satisfactory in form and substance to each of them, to
the effect that such assignment, lease or sale (and release, if applicable) will
not cause interest on the Bonds to be includable in the gross income of the
Holders thereof for purposes of federal income taxation.
 
4

--------------------------------------------------------------------------------

 
 
H.     Section 9.4 is hereby amended in its entirety to read as follows:
 
Section 9.4       Assumption of Agreement by Purchaser of Project Upon
Foreclosure. With the prior written consent of the Issuer and the Trustee, any
Person who purchases the Project upon foreclosure by the Bank, if any or the
Credit Issuer, if any, may assume the Company's rights, duties and obligations
hereunder and under the Note by delivering to the Issuer and the Trustee, (a) a
written assumption of such rights, duties and obligations satisfactory in form
and substance to the Issuer and the Trustee, and (b) an opinion of Bond Counsel,
satisfactory in form and substance to the Issuer and the Trustee, to the effect
that such assumption will not cause interest on the Bonds to be includable in
the gross income of the Holders thereof for purposes of federal income taxation.
From and after the date of such assumption, the Company shall be deemed to be
released from its rights, duties and obligations hereunder and under the Note
and all references to the "Company" in this Agreement, the Note, the Indenture
and the Bonds shall mean the Person who purchased the Project upon foreclosure.
 
I.      Section 10.6 Is hereby amended in its entirety to read as follows:
 
Section 10.6       Issuer and Company to Give Notice of Default. The Issuer and
the Company severally covenant that they will, at the expense of the Company,
promptly give to the Trustee, the Remarketing Agent, if any, the Paying Agent,
if any, the Bank, if any and the Credit Issuer, if any, and to each other,
written notice of any Event of Default under this Agreement of which they shall
have actual knowledge or written notice, but the Issuer shall not be liable for
failing to give such notice.
 
 
5

--------------------------------------------------------------------------------

 
 
J.      Section 12.1 is hereby amended in its entirety to read as follows:
Section 12.1       Amounts Remaining in Funds. Subject to the provisions of
Article V of the Indenture and as provided in Article IV of the Indenture, it is
agreed by the parties hereto that amounts remaining in the Bond Fund, Project
Fund or Bond Purchase Fund upon expiration or earlier termination of this
Agreement, as provided in this Agreement, after payment in full of the Bonds (or
provision for payment thereof having been made in accordance with the provisions
of the Indenture) and all other amounts owing under the Indenture, shall be paid
to the Bank, if any (if the Bonds are in the Bank Rate Period), to the Credit
Issuer, if any (if a Credit Facility is in effect and there is any amount then
owing by the Company to the Credit Issuer), and otherwise shall belong to and be
paid to the Company by the Trustee.
 
K.     A new Section 5.8 reading as follows is hereby inserted:
 
Section 5.8      Optional Redemption from Bond Fund. If the Company is required
by the terms of the Reimbursement Agreement or the Bank Mode Credit Agreement to
provide funds to the Trustee for deposit to the Bond Fund to be applied to the
optional redemption of Bonds or to otherwise optionally redeem Bonds, the
Company shall timely pay such amounts and hereby instructs the Trustee, to the
extent applicable, to make optional redemptions of Bonds on the dates required
by the terms of the Reimbursement Agreement or the Bank Mode Credit Agreement.
 
L.     A new Section 5.9 reading as follows is hereby inserted:
 
Section 5.9      Home Office Payment Agreement. For so long as the Bonds are in
the Bank Rate Period, the Company agrees that all amounts payable to the Bank
with respect to any Bond held by the Bank or its nominee shall be made to the
Bank (without any presentment thereof, except upon payment of the final
installment of principal, and without any notation of such payment being hade
thereon) in such manner or at such address in the United States as may be
designated by the Bank in writing to the Trustee and the Issuer. Any payment
made in accordance with the provisions of this Agreement shall be accompanied by
sufficient information to identify the source and proper application of such
payment. The Bank shall notify the Trustee in writing of any failure of the
Company to make any payment of principal of or interest on the Bonds when due,
and the Trustee shall not be deemed to have any notice of such failure unless it
has received such notice in writing. If any Bonds are sold or transferred the
Bank shall notify the Issuer, the Trustee and the Company in writing of the name
and address of the transferee, and the Bank will, prior to delivery of such
Bonds, make a notation on such Bonds of the date to which interest has been paid
thereon and of the amount of any prepayments made on account of the principal
thereof. So long as a Bond bears interest at the Bank Rate, the Trustee shall
have no obligations as paying agent in respect to such Bond, nor shall it be
obligated to collect loan payments, pursuant to this Agreement, or to take any
other action in respect thereof, except at the express written direction of the
Bank.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.01       Original Agreement and Amendment as One Document. As
supplemented by this First Amendment, the Original Agreement is in all respects
ratified and confirmed, and the Original Agreement and this First Amendment
shall be read, taken and construed as one and the same instrument.
 
Section 4.02       References. All references herein or in the Original
Agreement to any Article, Section or provision of the Original Agreement shall
be deemed to refer to such Article, Section or provision as hereby supplemented,
unless in any case, the use or context otherwise requires.
 
Section 4.03       Execution in Counterparts. This Amendment may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.
 
Section 4.04       Captions. The captions or headings in this First Amendment
are for convenience of reference only and in no way define, limit or describe
the scope or intent of any provisions or sections of this First Amendment.
 
Section 4.05       Severability.In the event any provision of this First
Amendment shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.
 
Section 4.06       Governing Law. The effect and meaning of this First Amendment
and the rights of all parties hereunder shall be governed by and construed in
accordance with the laws of the State of Florida (without regard to the conflict
of laws principle thereof).
 
Section 4.07       Effective Date and Term. This Amendment shall become
effective upon conversion of the interest rate of the Bonds to the Bank Rate on
October 31, 2011, and shall continue in full force and effect until payment in
full of the Bonds.
 
[Remainder of this page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer and the Company have caused this First Amendment
to be executed in their respective corporate names and attested by their duly
authorized officers, all as of the date first above written.
 

     
PINELLAS COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
(SEAL)
              ATTEST:  
By: 
/s/ Susan Latvala        
Susan Latvala, Chairman
By:
/s/ Michael Meidel        
Michael Meidel, Executive Director
     

 
 
    BOVIE MEDICAL CORPORATION
(SEAL)
                     
By: 
/s/ J. Robert Sarong        
J. Robert Sarong President
        ATTEST:                
By:
/s/ Gary Pickett        
Gary Pickett; Chief Financial Officer and Secretary
     

 
[ First Signature Page to First Amendment]
 
 
8

--------------------------------------------------------------------------------

 


Consented to and acknowledged:
 
THE BANK OF NEW YORK MELLON
   TRUST COMPANY, N.A., as trustee
 

By:  /s/ Christine W. Hutchinson    
Name: Christine W. Hutchinson
    Title: Vice President  

 
PNC BANK, NATIONAL ASSOCIATION
 

By:  /s/ Eric Vogt  
Name: Eric Vogt
 
Title: Senior Vice President
 

 
[Second Signature page to First Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 
Consented to and acknowledged:
 
THE BANK OF NEW YORK MELLON
   TRUST COMPANY, N.A., as trustee
 

By:      Name: Christine W. Hutchinson   Title: Vice President         PNC BANK,
NATIONAL ASSOCIATION         By:      Name: Eric Vogt   Title: Senior Vice
President  

 
[Second Signature page to First Amendment]
 
 

--------------------------------------------------------------------------------